 

FORMER OFFICER & DIRECTOR INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated September 19, 2014, is made between Bone
Biologics, Corp., a Delaware corporation (the “Company”), and
___________________________ (the “Indemnitee”).

 

RECITALS

 

A. In connection with that certain Agreement and Plan of Merger, dated September
19, 2014 (the “Merger Agreement”) by and between the Company and its
wholly-owned subsidiary, Bone Biologics Acquisition Corp., a Delaware
corporation (“Merger Sub”) and Bone Biologics, Inc. (“Bone” or “Bone
Biologics”), our Board of Directors has agreed to provide certain limited
indemnification for certain of the Company’s former officers and directors;

 

B. The Company’s Amended and Restated Certificate of Incorporation expressly
provide that the Company shall indemnify, to the fullest extent permitted by
Section 145 of the DGCL and the Company’s Bylaws, each as amended from time to
time, each person that such section grants the Company the power to indemnify;

 

C. The Company’s Amended and Restated Bylaws expressly provide that the
indemnification provisions set forth therein are not exclusive and may be
supplemented by contracts such as this Indemnification Agreement;

 

AGREEMENT

 

NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:

 

1. Definitions. As used in this Agreement:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) A “Change in Control” shall be deemed to have occurred if (i) any “person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d 3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
a majority of the total voting power represented by the Company’s then
outstanding voting securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board, together
with any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company

 

 

 

 

(c) “Effective Date of the Merger” means September 19, 2014.

 

(d) “Expenses” shall include all reasonable out-of-pocket costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of a Qualifying
Proceeding; provided, however, that “Expenses” shall not include any judgments,
fines, bonds, security, penalties, taxes, or amounts paid in settlement of a
Qualifying Proceeding.

 

(e) “Former D&O Indemnified Persons” means Don R. Hankey and Amir F.
Heshmatpour.

 

(f) “Hankey Affidavit”) means that certain affidavit executed by Don R. Hankey
and attached hereto as Exhibit A.

 

(g) “Heshmatpour Affidavit”) means that certain affidavit executed by Amir F.
Heshmatpour and attached hereto as Exhibit B.

 

(h) “Independent Counsel” means an attorney with at least 5 years of experience
in management indemnification matters who has neither represented Indemnitee or
Company in the past 5 years. Independent Counsel shall be chosen by the Company,
and shall be paid by the Company.

 

(i) “Merger” means all transactions contemplated by the Merger Agreement.

 

(j) “Qualifying Proceeding” means any lawsuit or formal administrative
proceeding to which Indemnitee is a party or identified in a formal order of
investigation, that (i) is by reason of Indemnitee’s being an officer or
director of the Company prior to the Merger, including through all transactions
relating to the Merger, that certain Amended and Restated Letter of Intent
entered into between Musculoskeletal Transplant Foundation, Inc., Bone
Biologics, Inc. and AFH Holding & Advisory, LLC on May 7, 2014, as amended, and
the preparation and filing of the Company’s current report on Form 8-K filed in
connection with the Merger (the “Super 8-K”) or (ii) is related to acts in
connection with the Merger taken by the Former D&O Indemnified Persons.

 

(k) “Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and one or more other subsidiaries, or by one or more other subsidiaries.

 

2

 

 

2. Former D&O Indemnification Agreement. For a period of four (4) years from and
after September 19, 2014, we will indemnify (including advancement of Expenses)
and hold harmless the Former D&O Indemnified Persons, for any Qualifying
Proceeding. Such indemnification and advancement shall be subject to all
restrictions required by Delaware law.

 

3. Mandatory Indemnification. Subject to the terms of this Agreement:

 

(a) Third Party Actions. If Indemnitee was or is a party or is threatened to be
made a party to any Qualifying Proceeding (other than an action by or in the
right of the Company) by reason of the fact that Indemnitee is or was an officer
or director of the Company, or by reason of anything done or not done by
Indemnitee in any such capacity, the Company shall indemnify Indemnitee against
all Expenses and liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of such Qualifying Proceeding,
provided Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or Proceeding, had no reasonable cause to believe
his or her conduct was unlawful.

 

(b) Derivative Actions. If Indemnitee was or is a party or is threatened to be
made a party to any Qualifying Proceeding by or in the right of the Company by
reason of the fact that Indemnitee is or was an officer or director of the
Company, or by reason of anything done or not done by Indemnitee in any such
capacity, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of such Qualifying Proceeding, provided Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company; except that no indemnification
under this Section 3(b) shall be made in respect to any claim, issue or matter
as to which Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction unless and only to the extent that
the Delaware Court of Chancery or the court in which such Qualifying Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such amounts which the Delaware Court
of Chancery or such other court shall deem proper.

 

(c) Actions where Indemnitee is Deceased. If Indemnitee is a person who was or
is a party or is threatened to be made a party to any Qualifying Proceeding by
reason of the fact that Indemnitee is or was an officer or director of the
Company, or by reason of anything done or not done by Indemnitee in any such
capacity, and if, prior to, during the pendency of or after completion of such
Qualifying Proceeding Indemnitee is deceased, the Company shall indemnify
Indemnitee’s heirs, executors and administrators against all Expenses and
liabilities of any type whatsoever to the extent Indemnitee would have been
entitled to indemnification pursuant to this Agreement were Indemnitee still
alive.

 

3

 

 

(d) Certain Terminations. The termination of any Qualifying Proceeding or of any
claim, issue, or matter therein by judgment, order, settlement, or conviction,
or upon a plea of nolo contendere or its equivalent, shall not (except as
otherwise expressly provided in this Agreement) of itself create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or Qualifying Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(e) Notwithstanding the foregoing provisions, the Company shall not be obligated
to indemnify the Indemnitee for Expenses or liabilities of any type whatsoever
for which payment (and the Company’s indemnification obligations under this
Agreement shall be reduced by such payment) is actually made to or on behalf of
Indemnitee, by the Company or otherwise, under any insurance policy or other
indemnification right. In the event the Company has previously made a payment to
Indemnitee for an Expense or liability of any type whatsoever for which payment
is actually made to or on behalf of the Indemnitee under an insurance policy or
other indemnity right, Indemnitee shall return to the Company the amounts
subsequently received by the Indemnitee from such other source of
indemnification.

 

(f) Witness. In the event that Indemnitee is not a party or threatened to be
made a party to a Qualifying Proceeding, but is subpoenaed (or given a written
request to be interviewed by or provide documents or information to a government
authority) in such a Qualifying Proceeding by reason of the fact that the
Indemnitee is or was an officer or director of the Company, or by reason of
anything witnessed or allegedly witnessed by the Indemnitee in that capacity,
the Company shall indemnify the Indemnitee against all actually and reasonable
out of pocket costs (including without limitation legal fees) reasonably
incurred by the Indemnitee in responding to such subpoena or written request for
an interview. As a condition to this right, Indemnitee must provide notice of
such subpoena or request to the Company within 14 days, subject to the terms of
Section 5(a).

 

4. Indemnification for Expenses in a Qualifying Proceeding in Which Indemnitee
is Wholly or Partly Successful.

 

(a) Successful Defense. Subject to the condition precedent in Section 6, to the
extent Indemnitee has been successful, on the merits or otherwise, in defense of
any Qualifying Proceeding (including, without limitation, an action by or in the
right of the Company) in which Indemnitee was a party by reason of the fact that
Indemnitee was an officer or director of the Company prior to the Effective Date
of the Merger, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by or on behalf of Indemnitee in connection
with the investigation, defense or appeal of such Qualifying Proceeding.

 

(b) Partially Successful Defense. Subject to the condition precedent in Section
6, to the extent that Indemnitee is a party to any Qualifying Proceeding
(including, without limitation, an action by or in the right of the Company) in
which Indemnitee was a party by reason of the fact that Indemnitee was an
officer or director of the Company prior to the Effective Date of the Merger and
is successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Qualifying Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by or
on behalf of Indemnitee in connection with each successfully resolved claim,
issue or matter.

 

4

 

 

(c) Dismissal. Subject to the condition precedent in Section 6, for purposes of
this section and without limitation, the termination of any claim, issue or
matter in such a Qualifying Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

 

(d) Contribution. If, for a Qualifying Proceeding, the indemnification provided
in this Agreement is unavailable and may not be paid to Indemnitee for reasons
other than for failure to meet the condition precedent in Section 6, then to the
extent allowed by law, in respect of any threatened, pending or completed
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of Expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in such proportion as is appropriate to
reflect (i) the relative benefits received by the Company on the one hand and
Indemnitee on the other hand from the transaction from which such action, suit
or proceeding arose, and (ii) the relative fault of Company on the one hand and
of Indemnitee on the other in connection with the events which resulted in such
Expenses, judgments, fines or settlement amounts, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of Indemnitee on the other shall be determined by reference to, among other
things, the parties' relative intent, knowledge, access to information, active
or passive conduct, and opportunity to correct or prevent the circumstances
resulting in such Expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
section were determined by pro rata allocation or any other method of allocation
which does not take account of the foregoing equitable considerations.

 

5. Mandatory Advancement of Expenses.

 

(a) Subject to the condition precedent in Section 6 of this Agreement and
following notice as required below, the Company shall advance, interest free,
all Expenses reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of any Qualifying Proceeding
(unless there has been a final determination that Indemnitee is not entitled to
indemnification for such Expenses) upon receipt of satisfactory documentation
supporting such Expenses. The advances to be made hereunder shall be paid by the
Company to Indemnitee within 45 days following delivery of a written request
therefore by Indemnitee to the Company, along with such documentation and
information as is reasonably available to the claimant and is reasonably
necessary to determine whether and to what extent the claimant is entitled to
advancement (which shall include without limitation reasonably detailed invoices
for legal services, but with disclosure of confidential work product not
required). The Company shall discharge its advancement duty by, at its option,
(a) paying such Expenses on behalf of Indemnitee, (b) advancing to Indemnitee
funds in an amount sufficient to pay such Expenses, or (c) reimbursing
Indemnitee for Expenses already paid by Indemnitee. In the event that the
Company fails to pay Expenses as incurred by Indemnitee as required by this
paragraph, Indemnitee may seek mandatory injunctive relief (including without
limitation specific performance) from any court having jurisdiction to require
the Company to pay Expenses as set forth in this paragraph. If Indemnitee seeks
mandatory injunctive relief pursuant to this paragraph, it shall not be a
defense to enforcement of the Company’s obligations set forth in this paragraph
that Indemnitee has an adequate remedy at law for damages.

 

5

 

 

(b) Undertakings. By execution of this Agreement, Indemnitee agrees to repay the
amount advanced in the event and to the extent that it shall be finally
determined that Indemnitee is not entitled to indemnification or advancement by
the Company to the extent set forth in this Agreement. Indemnitee shall qualify
for advances upon the execution and delivery to the Company of this Agreement.

 

6. Condition Precedent to Indemnification and Advancement Rights. Each right of
Indemnitee in this Agreement is subject to the condition precedent of the
complete accuracy of both the Hankey Affidavit and the Heshmatpour Affidavit.
Any inaccuracy in either affidavit eliminates all rights of all Former D&O
Indemnified Persons to any advancement or indemnification. A determination that
any such inaccuracy exists shall be made by the Company in its sole, but
reasonable, judgment, but may be challenged by Indemnitee as set forth in
Section 8(c) below. Should such inaccuracy be discovered by the Company after
indemnification or advancement has been made to Indemnitee, all such sums shall
be repaid by the Indemnitee.

 

7. Notice and Other Indemnification Procedures.

 

(a) Notice by Indemnitee. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Qualifying Proceeding,
Indemnitee shall, if Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement.

 

(b) Insurance. If the Company receives notice of the commencement of a
Qualifying Proceeding that may be covered under D&O Insurance then in effect,
the Company shall give prompt notice of the commencement of such Qualifying
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

 

(c) Defense. In the event the Company shall be obligated to pay the Expenses of
any Qualifying Proceeding against Indemnitee, the Company shall be entitled to
assume the defense of such Qualifying Proceeding, with counsel selected by the
Company and approved by Indemnitee (which approval shall not be unreasonably
withheld), upon the delivery to Indemnitee of written notice of the Company’s
election so to do. After delivery of such notice, and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Qualifying Proceeding. Indemnitee shall have the right to
employ his or her own counsel in any such Qualifying Proceeding at Indemnitee’s
expense, unless either (i) Indemnitee shall have reasonably concluded based on
the written advice of Indemnitee’s legal counsel that there is an actual
conflict of interest between the Company and Indemnitee in the conduct of any
such defense; or (ii) the Company shall not, in fact, have employed counsel to
assume the defense of such Qualifying Proceeding. In addition to all the
requirements above, if the Company has D&O Insurance, or other insurance, with a
panel counsel requirement that may cover the matter for which indemnity is
claimed by Indemnitee, then Indemnitee shall use such panel counsel or other
counsel approved by the insurers, unless there is an actual conflict of interest
posed by representation by all such counsel, or unless and to the extent Company
waives such requirement in writing. Indemnitee and his counsel shall provide
reasonable cooperation with such insurer on request of the Company.

 

6

 

 

8. Determination of Right to Indemnification or Advancement.

 

(a) Determination of Right to Indemnification or Advancement. The determination
of Indemnitee’s right to indemnification or advancement (including whether the
condition precedent in Section 6 applies) shall be made at the election of the
Board by: (i) a majority vote of directors who are not parties to the Qualifying
Proceeding for which indemnification is being sought, even though less than a
quorum, or by a committee consisting of directors who are not parties to the
Qualifying Proceeding for which indemnification is being sought, who, even
though less than a quorum, have been designated by a majority vote of the
disinterested directors, provided, however, that any determination not to
indemnify Indemnitee must include a legal opinion by the Company’s legal counsel
regarding the reason not to indemnify, or (ii) if there are no such
disinterested directors or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. However, in the event there has been a Change in
Control, then the determination shall, at Indemnitee’s sole option, be made by
Independent Counsel as in (a)(ii), above, with Indemnitee choosing the
Independent Counsel subject to Company’s consent, such consent not to be
unreasonably withheld. The Company may, at its sole expense, go through the
process under this Section again at any time (such right to be exercised
reasonably and in good faith) should material developments warrant it, to make a
new determination.

 

(b) Submission for Decision. As soon as practicable, and in no event later than
60 days after Indemnitee’s written request for indemnification or advancement,
the Board shall select the method for determining Indemnitee’s right to
indemnification or advancement. Indemnitee shall cooperate with the person or
persons or entity making such determination, including providing to such person,
persons or entity, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Independent Counsel or member of the Board shall act
reasonably and in good faith in making a determination regarding Indemnitee’s
entitlement to indemnification under this Agreement.

 

(c) Application to Court. If (i) a claim for indemnification or advancement of
Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within 60 days after the request therefore, (iii) the
advancement of Expenses is not timely made or (iv) payment of indemnification is
not made, Indemnitee shall have the right at his option to apply to the Delaware
Court of Chancery, a California state or federal court, the court in which the
Qualifying Proceeding is or was pending, or any other court of competent
jurisdiction, for the purpose of enforcing Indemnitee’s right to indemnification
or advancement pursuant to this Agreement. Upon written request by Indemnitee,
the Company shall consent to service of process.

 

(d) Expenses Related to the Enforcement or Interpretation of this Agreement. In
any action to enforce or interpret this agreement (including a declaratory
action), the prevailing party shall be entitled to recover its Expenses from the
other in bringing or opposing that action, but only to the extent it has been
successful in bringing or opposing that action. Should Indemnitee prevail and
the Company have been determined to have acted in bad faith towards Indemnitee,
then in any case Company shall pay Indemnitee all his Expenses in bringing the
action.

 

7

 

 

(e) Subject to the condition precedent in Section 6, in no event shall
Indemnitee’s right to indemnification (apart from advancement of Expenses) be
determined prior to a final adjudication in the Qualifying Proceeding at issue
if the Qualifying Proceeding is both ongoing, and of the nature to have a final
adjudication.

 

(f) In any proceeding to determine Indemnitee’s right to indemnification or
advancement, Indemnitee shall be rebuttably presumed to be entitled to
indemnification or advancement (including that his Affidavit shall be rebuttably
presumed to be accurate), with the burden of proof on the Company to prove, by a
preponderance of the evidence (or higher standard if required by relevant law)
that Indemnitee is not so entitled.

 

(g) Indemnitee shall be fully indemnified for those matters where, in the
performance of his duties for the Company, he relied in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any of the Company’s officers or
employees, or committees of the board of directors, or by any other person as to
matters Indemnitee reasonably believed were within such other person's
professional or expert competence and who was selected with reasonable care by
or on behalf of the Company; however, this provision shall not apply to the
condition precedent in Section 6 and any dispute regarding same.

 

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Qualifying Proceedings initiated or brought
voluntarily by Indemnitee (including cross actions), with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Qualifying Proceeding was authorized by the
Board, (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the General
Corporation Law of Delaware or (iv) Indemnitee qualifies for such Expenses under
section 8(d).;

 

(b) Fees on Fees. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Qualifying Proceeding instituted by Indemnitee to
enforce or interpret this Agreement, to the extent Indemnitee is not successful
in such a Proceeding;

 

(c) Unauthorized Settlements. To indemnify Indemnitee under this Agreement for
any amounts paid in settlement of a Qualifying Proceeding unless the Company
consents to such settlement, which consent shall not be unreasonably withheld;

 

(d) Claims Under Section 16(b). To indemnify Indemnitee for Expenses associated
with any Qualifying Proceeding related to, or the payment of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law
(provided, however, that the Company must advance Expenses for such matters as
otherwise permissible under this Agreement); or

 

(e) Payments Contrary to Law. To indemnify or advance Expenses to Indemnitee for
which payment is prohibited by applicable law.

 

8

 

 

10. Exclusivity. The provisions for indemnification and advancement of Expenses
set forth in this Agreement shall be the exclusive rights by which Indemnitee
may seek indemnification from Company or any subsidiary. In consideration both
for the Merger and the rights granted to him herein, Indemnitee waives his
rights to any other indemnification or advancement right he may have from the
Company or any subsidiary, including without limitation all rights he may
otherwise have under the Amended and Restated Bylaws or any prior bylaws, the
current Certificate of Incorporation or any prior certificate of incorporation,
as an employee of the Corporation or any subsidiary, the Delaware General
Corporation Law section 145, or as may be found in any other agreement or law.
Indemnitee’s rights hereunder shall continue for any Qualifying Proceeding
commenced during the two years following the Effective Date of the Merger and
shall inure to the benefit of his heirs, executors and administrators of
Indemnitee during such two year period.

 

11. Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification (including advancement) is made under this Agreement that
Indemnitee is not entitled to indemnification because of the limitations set
forth in Sections 6 and 9 hereof. Neither the failure of the Company (including
its Board) or an Independent Counsel to have made a determination prior to the
commencement of such enforcement action that indemnification of Indemnitee is
proper in the circumstances, nor an actual determination by the Company
(including its Board) or an Independent Counsel that such indemnification is
improper, shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
In making any determination concerning Indemnitee’s right to indemnification,
there shall be a presumption that Indemnitee has satisfied the applicable
standard of conduct. Any determination by the Company concerning Indemnitee’s
right to indemnification or advancement that is adverse to Indemnitee may be
challenged by the Indemnitee in the Court of Chancery of the State of Delaware,
a California state or federal court, the court in which the Qualifying
Proceeding is or was pending, or any other court of competent jurisdiction..

 

12. Subrogation. In the event the Company is obligated to make a payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery under any corporate insurance policy or any other
indemnity agreement covering Indemnitee, who shall execute all documents
reasonably required and take all action that may be necessary to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights (provided that the Company pays Indemnitee’s costs and expenses of doing
so), including without limitation by assigning all such rights to the Company or
its designee to the extent of such indemnification or advancement of Expenses.
The Company’s obligation to indemnify or advance expenses under this Agreement
shall be reduced by any amount Indemnitee has collected from such other source,
and in the event that Company has fully paid such indemnity or expenses,
Indemnitee shall return to the Company any amounts subsequently received from
such other source of indemnification.

 

9

 

 

13. Survival of Rights.

 

(a) All agreements and obligations of the Company contained herein shall
continue only for the two year period following the Effective Date of the Merger
and shall continue thereafter so long as Indemnitee shall be subject to any
possible claim or threatened, pending or completed Qualifying Proceeding that is
asserted during such two year period.

 

(b) The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

14. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to this Section.

 

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters addressed herein, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters addressed herein (including without limitation any prior indemnification
agreement for Indemnitee) are expressly superseded by this Agreement.

 

16. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

17. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, (b) if mailed by certified or registered
mail with postage prepaid, return receipt requested, on the third business day
after the date on which it is so mailed, (c) one business day after the business
day of deposit with a nationally recognized overnight delivery service,
specifying next day delivery, with written verification of receipt, or (d) on
the same day as delivered by confirmed facsimile transmission if delivered
during business hours or on the next successive business day if delivered by
confirmed facsimile transmission after business hours. Addresses for notice to
either party shall be as shown on the signature page of this Agreement, or to
such other address as may have been furnished by either party in the manner set
forth above.

 

10

 

 

18. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.

 

19. Counterparts. This Agreement may be executed manually, by electronic
transmission or by facsimile by the parties hereto, in one or more counterparts,
all of which shall for all purposes be deemed to be an original, and all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforcement is sought needs to be
produced to evidence the existence of this Agreement.

 

The parties hereto have entered into this Indemnification Agreement, including
the undertaking contained herein, effective as of the date first above written.

 

Indemnitee:   The Company:               Bone Biologics, Corp.               By:
  Address:                Name: William Jay Treat       Title: President

 

11

 

 

EXHIBIT A

(Hankey Affidavit)

 



 

 



 

STATE OF CALIFORNIA )     ) ss COUNTY OF LOS ANGELES )  

 

AFFIDAVIT OF DON R. HANKEY

 

I, Don R. Hankey, state the following:

 

1. From August 6, 2014 through the Effective Date of the Merger (as such term is
defined in that Former Officer & Director Indemnification Agreement), I was the
sole director, chief financial officer, president and secretary (the “Sole D&O”)
of Bone Biologics, Corp. f/k/a AFH Acquisition X, Inc., (the “Company”).

 

During my tenure as the Sole D&O of the Company, the Company:

 

(i) has had no operations;

 

(ii) has not purchased, traded or sold any securities, as such term is defined
by the Securities Act of 1933;

 

(iii) is not currently a party to any litigation nor been informed by any party
that it may be a party to any litigation or dispute;

 

(iv) has no outstanding obligations other than (i) those set forth in Form 10-Q
filed by the Company on September 15, 2014, with the Securities and Exchange
Commission and (ii) certain additional obligation not exceeding $15,000 in the
aggregate which were not set forth on the aforementioned Form 10-Q;

 

(v) after reasonable inquiry, I am unaware of any fact or circumstance that
could lead to a claim against me or for which I may be called as a witness, by
reason of my service for or a position held at Company or any of its
subsidiaries or affiliates, or that is related to acts in connection with the
Merger.

 

I swear under penalty of perjury that the foregoing is true and correct to the
best of my knowledge and belief.

 

Dated:                 Don R. Hankey

 

Sworn to and subscribed before me, a notary public for the State of California,
County of______________________, this ____ day of September, 2014.

 

  Notary Name:       Notary Signature:       Notary Seal:    

 

 

 

 

EXHIBIT B

(Heshmatpour Affidavit)

 

 

 

 

STATE OF CALIFORNIA )     ) ss COUNTY OF LOS ANGELES )  

 

AFFIDAVIT OF AMIR F. HESHMATPOUR

 

I, Amir F. Heshmatpour, state the following:

 

2. From October 18, 2007 through August 6, 2014, I was the sole director, chief
financial officer, president and secretary (the “Sole D&O”) of Bone Biologics,
Corp. f/k/a AFH Acquisition X, Inc., (the “Company”).

 

During my tenure as the Sole D&O of the Company, the Company:

 

(i) had no operations;

 

(ii) had not purchased, traded or sold any securities, as such term is defined
by the Securities Act of 1933;

 

(iii) was not a party to any litigation that is currently pending nor informed
by any party that it may be a party to any litigation or dispute;

 

(iv) had no outstanding obligations other than (i) those set forth in Form 10-Q
filed by the Company on September 15, 2014, with the Securities and Exchange
Commission and (ii) certain additional obligation not exceeding $15,000 in the
aggregate which were not set forth on the aforementioned Form 10-Q;

 

(v) after reasonable inquiry, I am unaware of any fact or circumstance that
could lead to a claim against me or for which I may be called as a witness, by
reason of my service for or a position held at Company or any of its
subsidiaries or affiliates, or that is related to acts in connection with the
Merger.

 

I swear under penalty of perjury that the foregoing is true and correct to the
best of my knowledge and belief.

 

Dated:                 Amir F. Heshmatpour

 

Sworn to and subscribed before me, a notary public for the State of California,
County of______________________, this ____ day of September, 2014.

 

  Notary Name:       Notary Signature:       Notary Seal:    

 

 

 

 

